Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael S. Gorbey petitions for a writ of mandamus, seeking an order from this court directing the district court to serve on Respondent his 28 U.S.C. § 2254 (2006) petitions and order a response. Our review of the district court’s docket reveals that Gorbey’s petitions were served on Respondent, and Respondent has filed responsive pleadings. Accordingly, because Gorbey has received the relief he seeks, we grant his motion to proceed in forma pauperis but deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.